PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/452,067
Filing Date: 7 Mar 2017
Appellant(s): MAEDA et al.



__________________
Brooke Matney
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of claims 1-8, 11, and 12 under 35 U.S.C. 112 (b)
Before considering (non)obviousness as in the Brief, here Appellant’s arguments regarding rejections under 35 U.S.C. 112 are addressed first to understand the claims as well as possible.  
Appellant argues that claims 11 and 1 are definite, because “medical tablets are commonly known to be formed of and/or include pharmaceutical powder, which may be compressed powder”.  (Brief, 9-101, October 28, 2020).
It is not disputed that a pharmaceutical tablet is commonly formed of or made from a powder (or granules); however once formed or made into a tablet, it is no longer a “powder”, as recited.  It is unclear what is meant by a “medical tablet” that includes a powder, i.e., still in the form of a flowable material, as recited.  The final action indicated that “a compressed pharmaceutical powder” or similar would avoid this issue.


Appellant’s argument explains what was intended to be meant; however the claim language itself is not so clear.  The last clause is shown below:
said IC chip member has a disk-shaped base film and a convex portion, the convex portion protruding more on one side than on the other side of said disk-shaped base film,           the convex portion protruding on the one side arranged within the medical tablet to contact the pharmaceutical powder and to face the second surface.

First, the last lines of claim 1 (shown below) recites, “the convex portion protruding on the one side arranged within the medical tablet…”.  It does not include clarifications such as “the convex portion protruding more arranged within …” or “the convex portion protruding farther arranged within …”.   “One side”, “the other side”, and “the one side” are not considered to establish sufficient antecedent basis.  By contrast, claim 1 refers to the surfaces of the tablet clearly as “the first” and “the second” surfaces.  
Second, “the relationship between the convex portion and the sides of the disk-shaped base film” is not clear as Appellant argues.  In claim 1, “convex” is not convex, and “base” is not a base as those terms are understood readily.  “Convex” means, not the opposite of “concave” or curved or rounded outward, but geometrically convex, i.e., comprising a convex set when combined with its interior, e.g., “a convex polygon”. (Office action, 4, second para., Aug. 24, 2018).  In other words, the “convex portion” in claim 1 includes not just round shapes but also any convex polygon.  

Figure 4B is representative of Appellant’s disclosure regarding this feature, with rectangular profile view of the IC chip 4 with base film 5 and chip main body 6.  

    PNG
    media_image2.png
    480
    482
    media_image2.png
    Greyscale

In view of the above, the claim clause, and the “relationship between the convex portion and the sides of the disk-shaped base film” is not clear when read as a whole. 


Rejection of claims 1-8 and 12 under 35 U.S.C. 112(a)
Appellant first relies (Brief, 11, October 28, 2020) on the specification at p.34 ll.12-15 (“a chip main body 6 as a convex portion protruding greater on one side than the other side with respect to base film 5,…”).  However chip main body 6 in Figures 20A-D, to which this passage refers to, appears to have just one rectangular protrusion, not a “convex portion” having multiple, i.e., a first and second portions defined by the base film.  
Applicant next relies (Brief, 12, first para.) on the specification at p.83 ll.3-9 (“a chip main body 6, 1006, 2006 as a convex portion protruding more on one side than the other side with respect to base film 5, 1005, 2005, and the manufacturing apparatus for medical tablets includes a supply apparatus 3, 1003, 2003 which holds IC chip 4, 1004, 2004 in a downward manner with chip main body 6, 1006, 2006 facing downward,…”).  However chip main body in Figures 12, 32, and 52 (identical) which this passage applies to, appears to have just one protrusion, similar to the above in Figure 4B, not a “convex portion” having multiple protrusions.  
Applicant further relies (Brief, 12, first para.) on the specification at p.85 ll.8-15 (“holding an IC chip 4, 1004, 2004, which has a base film 5, 1005, 2005 and a chip main body 6, 1006, 2006 protruding more on one side than on the other side with respect to base film 5, 1005, 2005, in a downward manner with the convex portion facing downward, …”).  As seen above in Figure 4B, the IC chip “member” has the main body resting in its entirety on a base film, i.e., no greater and lesser protrusions.  
the convex portion”, i.e., not “the convex portion protruding on the one side”, is consistently disclosed held downward toward the engraved stamp or cleavage line.  Considering “protruding more” in relation to another protrusion, a non-protrusion or flatness, or indentation or concavity, and embodiments within that spectrum, the “Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed’.”   MPEP §2163(II)(A)(3)(a)(ii)(citations omitted).  Applicant used the claim phrase at issue consistently throughout its disclosure to refer to a single embodiment as shown in Figure 4B, i.e., main chip body having a single geometric convex portion, on a base film.  Therefore the skilled person would not have understood applicant to have been in possession of the IC chip member as broadly claimed, e.g., a chip main body having both a convex and a concave portions.

Appellant next disputes that “base” has an “alternative definition” as “a first…layer of something on which other elements are added”, which would aid the person of ordinary skill in understanding “the convex portion…” to be fully supported.  ”.  (Brief, 13.)
It is unknown which version of Merriam-Webster’s definition of “base” is being referred to in Appellant’s footnote 28.  A copy of the definition does not appear in Appellant’s submissions.  The Office has provided a version from the same dictionary in the August 24, 2018 Office action, from which it attempted to construe the claim language, as written.  As fully discussed above, the “base film” does not form a “base” in but one embodiment (claim 11).  “The only exceptions to giving the words in a claim their ordinary and customary meaning in the clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing.”  Id (emphasis added).  Here, the disclosure does not appear to contain any such clear definition, or a disavowal or disclaimer of full scope of the claim phrase at issue.  

Rejection of claims 1-8, 11, and 12 under 35 U.S.C. 103 over Hafezi in view of the ‘699 publication
Appellant argues that the Office has not addressed “the convex portion protruding more on one side than on the other side of said disk-shaped base film, the convex portion …the second surface”.  (Brief, 5-9, 14-17, October 28, 2020)  More specifically, “nowhere on pages 11-14 of the 4/17/2020 OA is the claim recitation ‘protruding from only one side’ or the claim recitation ‘contact’ even mentioned”. (Brief, 7 A(1), 15 E(1).)  
Whether these claim recitations were expressly shown in the Final Office action is not disputed.  However the Final Office action is believed to convey these concepts sufficiently to persons of skill in the art such, on page 11 and in the figure shown on page 12.  Specifically, Hafezi teaches (title; abstract; paras. 0044-45, 0048-49, 0055, 0057-62, 0074-75; claims 1-14, 18, 20; Figs. 3B, 5, 5A, 5B, 6A, 7, 12, 13, and accompanying text) a tablet as shown below in Figure 3B (see para. 0055) wherein pill 40 comprises a first tablet portion 41, an ingestible event marker assembly 42a (IEM, see para.0045) secured to the surface of 41, and covered by a second tablet portion 43.   The tablet comprises an ingestible event marker assembly 42a comprising an base film” that conform to the shape of the tablet and larger than the integrated chip, may be used between the chip and the tablet (paras. 0054, 0057-58; Figs. 3A, 3B, 4, 5).  
[AltContent: arrow]
    PNG
    media_image3.png
    288
    282
    media_image3.png
    Greyscale
 
It is evident in the above figure that the marker assembly 42a or the IC chip member is “protruding from only one side” (upwards from the bottom edge of the assembly) and “contacts” the tablet portions 43 and 41 that comprise a drug.

Appellant further argues that none of Hafezi’s embodiments “disclose a convex portion protruding more from one side than another side of a base film, arranged within a medical tablet, and contacting pharmaceutical powder”.  (Brief, 7, 16, emphasis in original, October 28, 2020.) Appellant’s argument relies on Hafezi’s paragraph [0055] to argue that in Figure 3B, maker assembly 42a may be, (i) that in Figure 3A having multiple layers, or (ii) IEM (an ingestible event marker assembly 42a, para.0045) unit 44 with the lower layer 46 and upper layer 48, meaning “[n]o portion of the IEM unit (44) contacts the pill (40) or is arranged within the pill (40)”.  (Brief, 8.) 
member equipped with an IC therein” (see claim 1 lines 2-3).  In other words, the IC chip member containing an IC therein,  is not the same as the IC chip itself.  
Claims 1 and 11 also recite “said IC chip member has… a convex portion, …the convex portion protruding [farther] arranged …to contact the pharmaceutical powder” (last lines).  In other words, it is the IC chip member, not the IC, that has “a convex portion…”.     Hafezi’s marker assembly 42a (IEM) is equipped with an integrated circuit therein, i.e., Hafezi’s marker assembly is an IC chip member.  And in Figure 3B, the marker assembly has a convex portion which does contact the second portion of the tablet 43 as shown.  The present claims also do not recite that the convex portion consists of, or the convex portion is, the IC chip.  Rather, the claims require that the IC chip member has the convex portion.  

Regarding claim 11, Appellant relies on Figure 3A to argue that Hafezi does not disclose a convex portion protruding form only one side of a base film.  (Brief, 8.)
However as seen in Figure 3B, the marker assembly, or the “IC chip member” has a convex portion protruding from only one side—upwards.  

Appellant next argues that Hafezi’s Figures 4 and 5 show an IEM device disposed outside a pill.  (Brief, 8-9, 16-17, October 28, 2020.)



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/H. SARAH PARK/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
Conferees:
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   
                                                                                                                                                                                                     /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The relevant sections are titled “B.  Claim 11 is definite” (Brief, 9), and the first paragraph of section “C. Claim 1 is definite” (Brief, 10).